                                          Case 3:18-md-02843-VC Document 557 Filed 10/29/20 Page 1 of 2




                                   1

                                   2                                  UNITED STATES DISTRICT COURT

                                   3                               NORTHERN DISTRICT OF CALIFORNIA

                                   4

                                   5     IN RE: FACEBOOK, INC. CONSUMER                      MDL No. 2843
                                         PRIVACY USER PROFILE LITIGATION                     Case No. 18-md-02843-VC (JSC)
                                   6

                                   7                                                         DISCOVERY ORDER NO. 9
                                   8                                                         (Dkt. Nos. 515, 526, 537, 548)
                                   9

                                  10

                                  11          This MDL matter has been assigned to the undersigned for management of discovery.

                                  12   Now pending before the Court are the Parties’ briefs concerning the proper scope of discovery
Northern District of California
 United States District Court




                                  13   related to the data Facebook accumulates about the named Plaintiffs. (Dkt. Nos. 515, 526, 537,

                                  14   548.) In brief, Facebook contends that the district court’s order specifically defined the data at

                                  15   issue as “substantive and revealing content that users intended only for a limited audience.” (Dkt.

                                  16   No. 298.) Based on this definition, Facebook argues that for any named Plaintiff data to be

                                  17   relevant and discoverable, it must meet two criteria. First, the discoverable data must have arisen

                                  18   from user activity occurring on the Facebook platform, such as Facebook posts and sent messages.

                                  19   Second, the named Plaintiff must have then overtly shared such data with a limited audience, such

                                  20   as their friends. Facebook submits that this is the only plausible reading of the district court’s

                                  21   order limiting Plaintiffs to four actionable categories of potential liability. Plaintiffs respond that

                                  22   the universe of discoverable data Facebook collects for each user is much larger and necessarily

                                  23   includes: (1) user activity occurring off the Facebook platform; and (2) user data that can be

                                  24   inferred from user activity occurring on or off the Facebook platform. A second question

                                  25   presented by the briefs is whether discovery may proceed on the claims the district court stayed.

                                  26          After carefully considering the papers submitted by the Parties, and consulting with the

                                  27   district court, the Court rules that discovery is not as limited as Facebook contends. Plaintiffs

                                  28   correctly argue that Facebook’s restrictive view of relevant discovery would exclude an enormous
                                          Case 3:18-md-02843-VC Document 557 Filed 10/29/20 Page 2 of 2




                                   1   amount of information that Facebook collects and shares with third parties about Facebook’s

                                   2   users. The district court’s order (Dkt. No. 298) did not limit Plaintiffs’ claims to only challenging

                                   3   the sharing of data Facebook collects from a user’s on-platform activity; the claims also challenge

                                   4   Facebook’s sharing of user data and alleged failure to monitor how third parties used such shared

                                   5   information.

                                   6          Accordingly, the Court rules the discoverable user data at issue includes:

                                   7              •   Data collected from a user’s on-platform activity;

                                   8              •   Data obtained from third parties regarding a user’s off-platform activities; and

                                   9              •   Data inferred from a user’s on or off-platform activity.

                                  10          As for the stayed claims, and again after consulting with the district court, the Court rules

                                  11   that discovery is stayed as to the stayed claims. Of course, if a particular discovery request is

                                  12   relevant to both a stayed and non-stayed claim, then discovery is not stayed merely because the
Northern District of California
 United States District Court




                                  13   discovery request is also relevant to a stayed claim.

                                  14          IT IS SO ORDERED.

                                  15   Dated: October 29, 2020

                                  16

                                  17
                                                                                                     JACQUELINE SCOTT CORLEY
                                  18                                                                 United States Magistrate Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         2
